ACCEPTED
                                                                                      03-15-00055-CR
                                                                                             4536464
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 3/17/2015 4:40:50 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                 IN THE THIRD COURT OF APPEALS
                          AUSTIN, TEXAS
                                                             FILED IN
                                                      3rd COURT OF APPEALS
VINCENT ALONZO CORSON,                 §   CAUSE NO. 03-15-00055-CR
                                                          AUSTIN, TEXAS
    Appellant       §                  TRIAL COURT NO.3/17/2015
                                                        72,778 4:40:50 PM
                                                         JEFFREY D. KYLE
                                       §                      Clerk
V.                                     §

                                       §
                                §

THE STATE OF TEXAS,                    §
        Appellee                       §


     MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES VINCENT ALONZO CORSON, Appellant in the

above styled and numbered cause, by and through Counsel, and moves this

Court to grant an extension of time to file appellant’s brief, pursuant to Rule

38.6(d) of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

      1.     This case is on appeal from the 426 th District Court in Bell

County, Texas.

      2.     The case below is styled The State of Texas v. Vincent Alonzo

Corson, and numbered 72,778.

      3.     Appellant was convicted of aggravated assault.



                                      1
      4.         Appellant was assessed a sentence of 40 years’ imprisonment

in the Institutional Division-Texas Department of Criminal Justice on

December 17, 2014.

      5.     Notice of appeal was given on December 30, 2014.

      6.    The Clerk’s and Reporter’s records were filed on February 13,

2015 and January 27, 2015, respectively.

      7. The Appellant’s brief was due on March 16, 2015.

      8. Appellant requests an extension of time to file Appellant’s brief of

thirty (30) days from the present date or until April 16, 2015.

      9. No previous requests for extension to file the brief have been filed

in this cause.

      10. Defendant is currently incarcerated.

      Appellant relies on the following facts as good cause for the requested

extension: The undersigned has had numerous appellate deadlines in the

Courts of Appeal for the Eleventh and Third Districts and the Court of

Criminal Appeals in the past forty five days, all of which preceded the filing

deadline herein including: filing an Appellant’s Petition for Discretionary

Review in State v. Thornburgh, No. 11-12-00328-CR filed March 2, 2015;

and filing appellant’s briefs in State v. George, No. 03-14-00673-CR filed




                                       2
March 11, 2015; and State v. Vidaurri, No. 11-14-00291-CR filed January

20, 1015.

      The undersigned, therefore, would request an additional thirty (30)

days to review the record and to perform the necessary legal research for

preparation of the brief herein.

      WHEREFORE, Appellant prays that this Court grant this Motion to

Extend Time to File Appellant’s Brief, and for such other and further relief

as the Court may deem appropriate.

                                      Respectfully submitted,

                                      COPELAND LAW FIRM
                                      P.O. Box 399
                                      Cedar Park, TX 78613
                                      Tel: 512-897-8126
                                      Fax: 512-215-8114
                                      Email: ecopeland63@yahoo.com

                                      By:   /s/ Erika Copeland
                                            Erika Copeland
                                            State Bar No. 16075250
                                            Attorney for Appellant


               CERTIFICATE OF SERVICE, of
        COMPLIANCE WITH RULE 9 and of CONFERENCE

       This is to certify that on March 17, 2015, a true and correct copy of
the above and foregoing document was served on Henry L. Garza, District
Attorney, Attn: Bob Odom—Appellate Section, P.O. Box 540, Belton,
Texas 76513-0909, that the Motion to Extend Time to File Appellant’s Brief
is in compliance with Rule 9 of the Texas Rules of Appellate Procedure and
that portion which must be included under Rule 9.4(i)(1) contains 525

                                     3
words, and that Movant has conferenced with all interested parties this date
concerning the motion and none oppose the motion.

                                          /s/ Erika Copeland
                                             Erika Copeland




                                     4